Title: To Thomas Jefferson from Robley Dunglison, 12 April 1826
From: Dunglison, Robley
To: Jefferson, Thomas


                        Dear Sir,
                        
                            
                            Wednesday morn Apl 12. 1826
                        
                    The Faculty are at a loss whether you are desirous or not that the whole of the Regulations of the Visitors, of which  one Copy has been furnished to me by the Proctor, should be read before the classes—especially those parts which refer to intended prosecutions against Mosby, Druffins, Beverly &c. I will therefore thank you to direct us on the point, and also to request Mr Hilliard not to commence the Philadelphia Medical Journal—the Medical Recorder—the North American Medical & Surgical Journal & the New York Medical & Physical Journal until after the completion of the present volumes—a number of each of these works being published quarterly & four going to the volume. The current volumes I have paid for myself & it would be unnecessary to possess duplicates.Believe me Sir With very great respect &c &c yours
                        Robley Dunglison